DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of U.S. Patent No. 11,237,444.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claim 1 of the present application recites in part “wherein the sixth insulating layer comprises a region in contact with a side surface of the semiconductor layer”, whereas independent claim 1 of the patent recites in the corresponding part “wherein the sixth insulating layer comprises a region in contact with a top surface and a side surface of the fifth insulating layer”.  However, each of claim 1 of the present application and claim 1 of the patent also recites at least “wherein the fifth insulating layer is in contact with a top surface of the semiconductor layer”.  Therefore, based on the recited stacked structure of layers of the semiconductor device being the semiconductor layer, the fifth insulating layer, and the sixth insulating layer, the claim language in present claim 1 of “wherein the sixth insulating layer comprises a region in contact with a side surface of the semiconductor layer” is not a patentable distinction from patent claim 1.
Further, claims 2-8 of the present application are nearly identical to claims 2-6, 8 and 9 of the patent.
Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of U.S. Patent No. 11,237,444 in view of Yamazaki et al. (US 2016/0172500), of record in the IDS.
Additionally, independent claim 9 of the present application recites “first and second semiconductor layers” as opposed to a single semiconductor layer recited in claim 1 of the patent.  However, this feature is not a patentable distinction as shown by Yamazaki having multiple semiconductor layers (106-110, Figs. 1B and 1D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second semiconductor layer, as in Yamazaki, into the semiconductor device of the patent to inhibit leakage current, which leads to defects (Yamazaki, paras. [0159-0164]).
Further, claims 10-16 of the present application are nearly identical to claims 2-6, 8 and 9 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 11 recite in part “wherein the seventh insulating layer is positioned between the first insulating layer and the fourth conductive layer”.  As best understood from the present claims, drawings and specification, the corresponding elements as shown in Fig. 1B for instance are a first insulating layer 104a, a seventh insulating layer 104b, and a fourth conductive layer 106.  Thus as shown in Fig. 1B, the seventh insulating layer 104b is not positioned between the first insulating layer 104a and the fourth conductive layer 106.
Claims 4 and 12 are also rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-16 would be allowable if the nonstatutory double patenting rejection were overcome, and if the necessary claims were rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Yamazaki et al. (US 2016/0172500), of record in the IDS, discloses a semiconductor device (see Fig. 1) comprising:
first (103), second (106d), fifth (112) and sixth (116) insulating layers (para. [0133]);
a semiconductor layer (106-110);
first to third conductive layers (114, 120a, 120b);
a first opening (at 120a); and
a second opening (at 120b),
wherein the second insulating layer (106d) is positioned over the first insulating layer (103) (see Fig. 1B),
wherein the semiconductor layer (106-110 stack, as shown in Figs. 1B and 1D) is positioned between the first insulating layer (103) and the second insulating layer (106d),
wherein the first conductive layer (114) comprises a region overlapping with the semiconductor layer (106-110),
wherein the fifth insulating layer (112) is in contact with a top surface of the semiconductor layer (106-110),
wherein the fifth insulating layer (112) comprises the first opening (at 120a) and the second opening (at 120b) in a region overlapping with the semiconductor layer (106-110) and not overlapping with the first conductive layer (114),
wherein the second conductive layer (120a) is electrically connected to the semiconductor layer (106-110) in the first opening,
wherein the third conductive layer (120b) is electrically connected to the semiconductor layer (106-110) in the second opening (see Fig. 1B),
wherein the fifth insulating layer (112) comprises metal, and oxygen or nitrogen (para. [0276]), and
wherein the sixth insulating layer (116) comprises a region in contact with a side surface of the semiconductor layer (106-110) and a region in contact with the first insulating layer (103) (see Fig. 1B).
Further, Yamazaki et al. (US 2016/0240684), of record in the IDS, discloses a semiconductor device (see Fig. 1) comprising third and fourth insulating layers (412 and 408),
wherein the third insulating layer (412) is positioned over the second insulating layer (410) (see Fig. 1B),
wherein the fourth insulating layer (408) is positioned over the third insulating layer (412) (see Fig. 1B),
wherein the first conductive layer (404) and is positioned between the third insulating layer (412) and the fourth insulating layer (408) (see Fig. 1B),
wherein the third insulating layer (412) comprises a region in contact with a bottom surface of the first conductive layer (404) and a region in contact with the fourth insulating layer (408) (see Fig. 1B),
wherein the fourth insulating layer (408) is in contact with a top surface and a side surface of the first conductive layer (404) (see Fig. 1B), and
wherein the third insulating layer (412) and the fourth insulating layer (408) comprise metal, and oxygen or nitrogen (paras. [0095 and 0100-0101]).
However, Yamazaki ‘500, Yamazaki ‘684, as well as the other prior art of record, fail to explicitly disclose or fairly suggest a third opening provided in the fifth insulating layer and the sixth insulating layer, wherein the second insulating layer and the first conductive layer are positioned inside the third opening.
Therefore, claim 1 would be allowable.  Claims 2-8 would also be allowable by virtue of their dependence on claim 1.

Regarding claim 9, Yamazaki et al. (US 2016/0172500), of record in the IDS, discloses a semiconductor device (see Fig. 1) comprising:
first (103), second (106d), fifth (112) and sixth (116) insulating layers (para. [0133]);
first and second semiconductor layers (two of 106-110, e.g., 106b and 106a);
first to third conductive layers (114, 120a, 120b);
a first opening (at 120a); and
a second opening (at 120b),
wherein the second insulating layer (106d) is positioned over the first insulating layer (103) (see Fig. 1B),
wherein the first and second semiconductor layers (106b and 106a) are positioned between the first insulating layer (103) and the second insulating layer (106d),
wherein the first conductive layer (114) comprises a region overlapping with the first and second semiconductor layers (106b and 106a),
wherein the fifth insulating layer (112) is in contact with a top surface and a side surface of the first semiconductor layer (106b),
wherein the fifth insulating layer (112) comprises the first opening (at 120a) and the second opening (at 120b) in a region overlapping with the first semiconductor layer (106b) and not overlapping with the second semiconductor layer (106a) (i.e., in a horizontal direction in Fig. 1B),
wherein the second conductive layer (120a) is electrically connected to the first semiconductor layer (106b) in the first opening,
wherein the third conductive layer (120b) is electrically connected to the first semiconductor layer (106b) in the second opening (see Fig. 1B),
wherein the fifth insulating layer (112) comprises metal, and oxygen or nitrogen (para. [0276]), and
wherein the sixth insulating layer (116) comprises a region in contact with a top surface and a side surface of the fifth insulating layer (112), a region in contact with the first insulating layer (103), and a region in contact with the second semiconductor layer (106a) (see Fig. 1B).
Further, Yamazaki et al. (US 2016/0240684), of record in the IDS, discloses a semiconductor device (see Fig. 1) comprising third and fourth insulating layers (412 and 408),
wherein the third insulating layer (412) is positioned over the second insulating layer (410) (see Fig. 1B),
wherein the fourth insulating layer (408) is positioned over the third insulating layer (412) (see Fig. 1B),
wherein the first conductive layer (404) and is positioned between the third insulating layer (412) and the fourth insulating layer (408) (see Fig. 1B),
wherein the third insulating layer (412) comprises a region in contact with a bottom surface of the first conductive layer (404), and is positioned between the first conductive layer (404) and the second semiconductor layer (406c) (see Fig. 1B),
wherein the fourth insulating layer (408) is in contact with a top surface and a side surface of the first conductive layer (404), a side surface of the third insulating layer (412), a side surface of the second insulating layer (410), a side surface of the second semiconductor layer (406c), and a top surface of the sixth insulating layer (402) (see Fig. 1B), and
wherein the third insulating layer (412) and the fourth insulating layer (408) comprise metal, and oxygen or nitrogen (paras. [0095 and 0100-0101]).
However, Yamazaki ‘500, Yamazaki ‘684, as well as the other prior art of record, fail to explicitly disclose or fairly suggest a third opening provided in the fifth insulating layer and the sixth insulating layer, wherein the second insulating layer and the first conductive layer are positioned inside the third opening.
Therefore, claim 9 would be allowable.  Claims 10-16 would also be allowable by virtue of their dependence on claim 9.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896